DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ansems [US 7506998] in view of Samber [US 8251530].
As to claim 1, Ansems discloses an illumination device [see figure 1a], comprising: a plurality of light emitting devices [RGB]; and an optical system [3] for collimating light emitted by the plurality of light emitting devices, wherein each of the plurality of light emitting devices comprises: an LED chip for emitting excitation light [see column 4, last paragraph]; wherein: a first group of the light emitting devices is arranged in a first array having first gaps [R, figure 1a]; and a first optical system is arranged relative to and in proximity to the first group of light emitting devices and configured to collimate first light emitted by the first group of light emitting devices [see figure 1a], an optical axis of the first optical system being substantially orthogonal to the first array [25]; at least one second group of the light emitting devices is arranged in a second array parallel to the first array [see figures 1a, 1b], the second array having second gaps [see figure 1b]; at least one second optical system [121]is arranged relative to and in proximity to the at least one second group of light emitting devices and configured to collimate second light emitted by the at least one second group of light emitting devices, an optical axis of the second optical system being substantially orthogonal to the second array [25]; and the first and the at least one second optical systems are arranged so that, in a predetermined distance from the illumination device, the first light and the second light are superimposed to form a substantially gap-free illumination field [above figure 1a].
Ansems fails to explicitly disclose wherein the light emitting device comprises a phosphor body covering the LED chip for converting the excitation light into illumination light of a predetermined color temperature; and a light blocking layer arranged on lateral surfaces of the LED chip, the phosphor body, or both.
Samber teaches implementing LEDs which include a phosphor body [6, figure 1] covering the LED chip [2] for converting the excitation light into illumination light of a predetermined color temperature; and a light blocking layer arranged on lateral surfaces of the LED chip, the phosphor body, or both [13] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the LED as taught by Samber, with the lighting unit of Ansems, in order to provide for enhanced color rendering [see Ansems, column 8, lines 26-45].
As to claim 2, Ansems fails to explicitly discloses wherein each of the light emitting devices includes a light emitting surface with a predetermined first width in the first array; the first width is selected so that a distance between two light emitting surfaces of two neighboring light emitting devices is substantially equal to an integer multiple of the first width. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].
As to claim 3, Ansems fails to explicitly disclose wherein the distance between the two light emitting surfaces of two neighboring light emitting devices is substantially equals to the first width. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].
As to claim 4, Ansems discloses the illumination device of claim 1, wherein the optical axes of the first and second optical systems are substantially parallel to each other [see figure 1a].
As to claim 5, Ansems discloses the illumination device of claim 1, wherein a position of the light emitting devices of the second group of light source devices relative to the optical axis of the second optical system is offset with respect to a position of the light emitting devices of the first group of light source devices relative to the optical axis of the first optical system [see R and G positions in relation to 25, figure 1a].
As to claim 6, Ansems discloses the Illumination device of claim 1, wherein the first array and the second array are arranged side by side along a base line [see figure 1b].
As to claim 7, Ansems discloses the Illumination device of claim 1, wherein the first and second arrays are arranged along a base line orthogonal to the first and second arrays [see figure 1b].
As to claim 8, Ansems fails to explicitly disclose the Illumination device of claim 1, wherein the first width is between 0.5 mm and 1 mm. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].
As to claim 11, Ansems discloses the Illumination device of claim 1, wherein the first and second groups of light emitting devices are placed on a common circuit board [figure 1a, 5].
As to claim 12, Ansems discloses the Illumination device of claim 1, further comprising a control unit configured to selectively activate or deactivate individual light emitting devices of the plurality of light emitting devices [see column 1, lines 42-43].
As to claim 13, Ansems fails to explicitly discloses a vehicle headlight comprising the Illumination device of claim 1, wherein the predetermined distance from the illumination device is between 20 m and 30 m. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].
As to claim 14, Ansems fails to explicitly disclose a streetlight comprising the Illumination device of claim 1, wherein the predetermined distance from the illumination device is between 3 m and 6 m. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].
As to claim 15, Ansems fails to explicitly disclose a room lighting device comprising the Illumination device of claim 1, wherein the predetermined distance from the illumination device is between 2 m and 4 m. Such a configuration would be a trivial modification to Ansems and would not cause Ansems to work in any way adverse to its disclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, one would have been motivated to modify the Ansems reference based on the size of LEDs used and the overall size of the lighting unit [see Ansems, column 8, lines 26-45].

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ansems [US 7506998] in view of Samber [US 8251530] and Liang [US 8267553]
As to claim 9, Ansems fails to explicitly disclose wherein the first and second optical systems comprise positive lenses, and the first and second arrays are substantially arranged on focus planes of respective positive lenses. Liang teaches implementing positive lenses for collimating was well known [see 211, figure 2, 4], and further that arranging a light source at a focal plane of the lens is a common configuration [see arrows, figure 4]. It would have been obvious to one having ordinary skill in the art to implement the lenses of Ansems, in order to increase optical collimation as may be desired by a user [see Ansems, column 8, lines 26-45].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ansems [US 7506998] in view of Samber [US 8251530] and Salm [US 8456107].
As to claim 10, Ansems fails to explicitly disclose wherein the first group of light emitting devices is placed on a first circuit board, and the second group of light emitting devices is placed on a second circuit board. Salm teaches implementing multiple PCBs in a collimating unit is well known [see 2a, 2b, figure 1]. It would have been obvious to one having ordinary skill to implement a first and second PCB in order to provide for more robust construction wherein a single PCB component failure would not cause complete failure of the light source [see Ansems, column 8, lines 26-45].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875